          Case 1:16-cr-00311-KMW Document 426 Filed 05/26/20 Page 1 of 2



UNITED STATES DISTRICT COURT                                       USDC SDNY
SOUTHERN DISTRICT OF NEW YORK                                      DOCUMENT
---------------------------------------------------------------X   ELECTRONICALLY FILED
                                                                   DOC #: __________________
UNITED STATES OF AMERICA                                           DATE FILED: May 26, 2020



                                                                         16-CR-311 (KMW)
                 v.                                                            ORDER



KENNETH RUDGE,

                           Defendant.
---------------------------------------------------------------X

KIMBA M. WOOD, District Judge:

        On November 11, 2019, Defendant filed a pro se motion to withdraw his guilty plea.

(ECF No. 408.) On February 14, 2020, Kelley Sharkey, Defendant’s former attorney, wrote to

the Court seeking guidance; the Government had contacted Ms. Sharkey concerning the motion,

but Ms. Sharkey stated that she was not in a position to respond to the Government without a

waiver of privilege from Defendant. (ECF No. 413.) On February 20, 2020, the Government

submitted its opposition to Defendant’s motion. (ECF No. 415.) The following day, the Court

issued an Order directing Defense counsel to respond to Defendant’s motion by March 5, 2020,

and stating that no formal waiver of privilege from Defendant was necessary because

Defendant’s motion alleged ineffective assistance of counsel, thus waiving attorney-client

privilege. (ECF No. 416.) Defense counsel has not responded to Defendant’s motion.

        On May 21, 2020, Defendant filed a motion to vacate, set aside, or correct his sentence

pursuant to 28 U.S.C. § 2255. (ECF No. 425.) The stated grounds for this motion overlap with

certain of the stated grounds for Defendant’s motion to withdraw his guilty plea.
        Case 1:16-cr-00311-KMW Document 426 Filed 05/26/20 Page 2 of 2



       No later than June 26, 2020, Kelley Sharkey is ordered to respond, by letter or affidavit,

to the allegations of ineffective assistance of counsel contained in Defendant’s motion to

withdraw his guilty plea and his recent Section 2255 motion.

      The Clerk of Court is respectfully directed to mail a copy of this Order to Defendant at the

following address:

Kenneth Rudge, Register No. 77626-054
USP Thomson
PO Box 1002
Thomson, Il 61285

SO ORDERED.

 Dated: New York, New York
        May 26, 2020                                          /s/ Kimba M. Wood
                                                               KIMBA M. WOOD
                                                            United States District Judge




                                                2
